
	
		II
		112th CONGRESS
		2d Session
		S. 3055
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain leathered
		  footwear for women.
	
	
		1.Certain leathered footwear
			 for women
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Footwear for women, with uppers of leather other than of
						pigskin (other than work footwear, tennis shoes, basketball shoes, gym shoes,
						training shoes and the like, and other than slip-on footwear), covering the
						ankle, valued $27/pair or higher, designed to be worn in lieu of, but not over,
						other footwear as a protection against water, oil, grease or chemicals or cold
						or inclement weather where such protection includes protection against water
						that is imparted by the use of a coated or laminated textile fabric (provided
						for in subheading 6403.91.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
